DeBRULER, Justice,
concurring and dissenting.
In this situation, the trial court decided to give a four year sentence for Theft. This decision reflected the exercise of the trial court’s authority to enhance beyond the standard two year sentence, based upon aggravating circumstances. After so deciding, the trial court then added an additional thirty years to the four yéar sentence based upon the habitual offender determination, for a total of thirty-four years. On resentencing, following the setting aside of a habitual offender determination, I would restrain a trial court to the imposition of the initial number of years decided upon, where that initial number reflects an enhancement for aggravating circumstances. Such restraint is consistent with the rationale for the general holding in Coble v. State (1988), Ind., 523 N.E.2d 228. The purpose of authorizing the court to impose a sentence permissible under the statute, after a thirty year enhancement is dissolved, is only to permit the effectuation of unfulfilled sentencing objectives. I would require the trial court to impose a four year sentence on resentencing in this case. While that does not affect the outcome here, as four years is the maximum sentence anyway, it would affect future cases.